DETAILED ACTION
This is a response to applicant’s submissions filed on 5/10/2022.  Claims 1, 3, 4, and 6-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/10/2022.  These drawings are acceptable.

Specification
The amendments to the specification filed on 5/10/2022 have been received and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 9, the phrase “the stepped forward or backward transmission modes” renders the claim indefinite because it lacks antecedent basis, and it is unclear if it is the same as the forward or backward transmission ratio previously recited (claim 1).  It is additionally unclear if the transmission modes are stepped if they are adjusted by adjusting the hydraulic transmission ratio, which is a continuously variable transmission in the document.  
Regarding claim 1, lines 10-12, the phrase “selectively controlling an engagement between the clutch assembly and a hydraulic transmission mode, a mechanical transmission mode, a hydro-mechanical transmission mode, and a reverse hydraulic transmission mode” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  There is no engagement between any of the clutches and a hydraulic transmission mode, a mechanical transmission mode, a hydro-mechanical transmission mode, and a reverse hydraulic transmission mode in the document.  Further, it is unclear how one would engage a clutch (a mechanical element) with a mode (a manner in which something occurs).
Regarding claim 1, lines 11-12, the phrase “a hydraulic transmission mode, a mechanical transmission mode, a hydro-mechanical transmission mode, and a reverse hydraulic transmission mode” renders the claim indefinite because it is unclear whether they are double inclusions of the stepped forward or backward transmission modes previously recited.  If these modes are the same as the forward or backward transmission modes previously recited, the examiner recommends deleting the forward or backward transmission modes previously recited.  The use of different language in the claims for the same elements of the disclosure is unclear.
Regarding claim 1, lines 22-25, the phrase “connection between the input component and the output component is provided by adjusting the displacement ratio of the hydraulic transmission mode and engagement of the first clutch, the second clutch and the third clutch” renders the claim indefinite because it does not appear to be accurate according to the disclosure.  A ratio between the input and output can be changed by adjusting the displacement ratio of the hydraulic transmission assembly (see fig. 1).  A connection between the input and output can be provided by engaging the input clutch C0 (see fig. 1).  The disclosure does not disclose a connection being formed by adjusting a ratio of a mode.  Further, there is not a disclosed mode in which all of the first, second, and third clutches are engaged (see Table 1).  Further, “the displacement ratio of the hydraulic transmission mode” lacks antecedent basis, and it is unclear how a displacement ratio of a mode is adjusted.  The displacement ratio of a hydraulic assembly may be adjusted in order to achieve a mode; however, a displacement ratio of a mode is unclear.
Regarding claim 3, lines 1-4, the phrase “switching of the forward or backward transmission modes between the input component and the output component is realized by adjusting the displacement ratio of the hydraulic transmission mode” renders the claim indefinite because it is unclear which transmission modes are being referenced of the list of modes previously recited.  Further, “the displacement ratio of the hydraulic transmission mode” lacks antecedent basis, and it is unclear how a displacement ratio of a mode is adjusted.  The displacement ratio of a hydraulic assembly may be adjusted in order to achieve a mode; however, a displacement ratio of a mode is unclear.  It is unclear if this claimed subject matter is meant to recite --switching between the hydraulic transmission mode and the reverse hydraulic transmission mode is realized by adjusting the displacement ratio of the hydraulic transmission assembly--.
Regarding claim 4, lines 2-3, the phrase “switching of the forward transmission mode between the input component and the output component” renders the claim indefinite because it is unclear how a single mode is switched between the input and output component.  It is unclear is the claim is meant to recite switching between the forward mode and another mode.  It is also unclear which of the previously recited modes the forward mode is referencing.
Regarding claim 6, lines 2-5, the phrase “connection between the input component and the output component is provided by adjusting the displacement ratio of the hydraulic transmission mode and selectively controlling the engagement of the first clutch and the second clutch” renders the claim indefinite because it does not appear to be accurate according to the disclosure.  A connection between the input and output can be provided by engaging the input clutch C0 (see fig. 1).  Further, the only mode with the first and second clutches engaged is the mechanical transmission mode.  The disclosure does not disclose a connection being formed by adjusting a ratio of a mode.  It is unclear if this claimed subject matter is meant to recite --the mechanical transmission mode is achieved by engaging the first and second clutch--.
Regarding claim 7, lines 1-4, the phrase “the forward or backward hydraulic transmission mode between the input component and the output component is provided by adjusting the displacement ratio of the hydraulic transmission mode and controlling the engagement of the fourth clutch and the brake” renders the claim indefinite because it is unclear which transmission modes are being referenced of the list of modes previously recited.  Further, “the displacement ratio of the hydraulic transmission mode” lacks antecedent basis, and it is unclear how a displacement ratio of a mode is adjusted.  The displacement ratio of a hydraulic assembly may be adjusted in order to achieve a mode; however, a displacement ratio of a mode is unclear.  It is unclear if this claimed subject matter is meant to recite --the hydraulic transmission mode or the reverse hydraulic transmission mode is provided by adjusting the displacement ratio of the hydraulic transmission assembly and controlling the engagement of the fourth clutch and the brake--.
Regarding claim 8, lines 3-5, the phrase “connection between the input component and the output component which are provided respectively by engaging the first clutch and the third clutch or engaging the second clutch and the third clutch” renders the claim indefinite because it does not appear to be in proper idiomatic English and it is unclear.
Claims 3, 4, and 6-8 are also rejected as being dependent upon a rejected base claim.
	
Allowable Subject Matter
Claims 1, 3, 4, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, as best understood, the prior art does not disclose or render obvious the first clutch is configured to selectively connect the gear ring of the planetary gear split mechanism to a planet carrier of the planetary gear split mechanism to rotate together; the second clutch is configured to selectively connect the sun gear of the planetary gear convergence mechanism to a planet carrier of the planetary gear convergence mechanism to rotate together; the third clutch is configured to selectively connect the hydraulic transmission assembly to the planetary gear convergence mechanism to rotate together, in combination with the other elements required by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619